USCA11 Case: 21-10402      Date Filed: 01/18/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10402
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KEVIN LAWSON,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Alabama
          D.C. Docket No. 2:17-cr-00429-WKW-SRW-1
                    ____________________
USCA11 Case: 21-10402                Date Filed: 01/18/2022    Page: 2 of 6




2                             Opinion of the Court                21-10402


Before JORDAN, NEWSOM and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Kevin Lawson appeals pro se the district court’s
order denying his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A), as modified by § 603(b) of the First Step Act. 1
He argues that the district court abused its discretion in weighing
the 18 U.S.C. § 3553(a) factors and did not explain its reasoning in
finding that he had not shown extraordinary or compelling reasons
for a sentence reduction. He also contends that he was not re-
quired to show that his medical conditions affected his ability to care
for himself in the prison. After reviewing the record and reading
the parties’ briefs, we affirm the district court’s order denying Law-
son relief.
                                          I.
       We review a district court’s denial of a prisoner’s 18 U.S.C.
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). We liberally construe
pro se filings. United States v. Webb, 565 F.3d 789, 792 (11th Cir.
2009). A district court “must explain its sentencing decisions ade-
quately enough to allow for meaningful appellate review” of its or-
der denying compassionate release. United States v. Cook,
998 F.3d 1180, 1183 (11th Cir. 2021) (quotation marks omitted).


1   First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194.
USCA11 Case: 21-10402         Date Filed: 01/18/2022     Page: 3 of 6




21-10402               Opinion of the Court                         3

                                 II.
       District courts lack the inherent authority to modify a term
of imprisonment but may do so within § 3582(c)’s provisions.
18 U.S.C. § 3582(c); United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). As amended
by § 603(b) of the First Step Act, § 3582(c) now provides, in relevant
part, that:
      the court, upon motion of the Director of the [BOP],
      or upon motion of the defendant after the defendant
      has fully exhausted all administrative rights to appeal
      a failure of the [BOP] to bring a motion on the defend-
      ant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facil-
      ity, whichever is earlier, may reduce the term of im-
      prisonment . . . , after considering the factors set forth
      in section 3553(a) to the extent that they are applica-
      ble, if it finds that . . . extraordinary and compelling
      reasons warrant such a reduction . . . and that such a
      reduction is consistent with applicable policy state-
      ments issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).
       As we recently explained, to grant a reduction under
§ 3582(c)(1)(A), a district court must find that three necessary con-
ditions are satisfied, which are: “support in the § 3553(a) factors,
extraordinary and compelling reasons, and adherence to § 1B1.13’s
policy statement.” United States v. Tinker, 14 F.4th 1234, 1237-38
(11th Cir. 2021). District courts do not need to address these three
USCA11 Case: 21-10402        Date Filed: 01/18/2022     Page: 4 of 6




4                      Opinion of the Court                21-10402

conditions in any specific sequence because the absence of even
one condition forecloses a sentence reduction. Id. at 1238.
        The policy statement applicable to § 3582(c)(1)(A) is found
in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. The commentary to
§ 1B1.13 states that extraordinary and compelling reasons exist un-
der any of the circumstances listed, provided that the court deter-
mines that the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g).
See id., comment. (n.1). As relevant here, the commentary lists a
defendant’s medical condition as a possible extraordinary and com-
pelling reason warranting a sentence reduction. Id., comment.
(n.1(A)). A prisoner’s medical condition may warrant a sentence
reduction if he (1) has a terminal disease or (2) is suffering from a
physical or mental condition that diminishes his ability to provide
self-care in prison and from which he is not expected to recover.
Id., comment. (n.1(A)). The commentary also contains a catch-all
provision for “other reasons,” which provides that a prisoner may
be eligible for a sentence reduction if “[a]s determined by the Di-
rector of the [BOP], there exists in the defendant’s case an extraor-
dinary and compelling reason other than, or in combination with,”
the other specific examples listed. Id., comment. (n.1(D)).
       The policy statement in § 1B1.13 is applicable to all motions
filed under § 3582(c)(1)(A), including those filed by prisoners, and
thus, district courts cannot reduce a sentence under § 3582(c)(1)(A)
unless it would be consistent with § 1B1.13. United States v. Bry-
ant, 996 F.3d 1243, 1262 (11th Cir. 2021). Accordingly, district
USCA11 Case: 21-10402         Date Filed: 01/18/2022     Page: 5 of 6




21-10402                Opinion of the Court                         5

courts are precluded “from finding extraordinary and compelling
reasons within the catch-all provision beyond those specified” in
§ 1B1.13. United States v. Giron, 15 F.4th 1343, 1347 (11th Cir.
2021). “[T]he confluence of [a defendant’s] medical conditions and
COVID-19” does not constitute an extraordinary and compelling
reason warranting compassionate release if the defendant’s medi-
cal conditions do not meet the criteria of § 1B1.13, comment.
(n.1(A)). Id. at 1346.
                                 III.
       As an initial matter, we conclude that the district court’s ex-
planation was sufficient for appellate review. Further, we conclude
that, based on the record, the district court did not abuse its discre-
tion in denying Lawson’s motion for compassionate release be-
cause he did not establish extraordinary and compelling reasons.
The record does not show any evidence of asthma, other than Law-
son’s affirmations, or current mental or physical health issues that
would diminish his ability to provide self-care in prison. As Law-
son’s medical conditions do not meet the criteria under § 1B1.13,
any confluence between Lawson’s alleged asthma or his other con-
ditions and COVID-19 does not warrant a finding of extraordinary
and compelling reasons. Because the district court’s denial of the
motion was sufficient on other grounds, we need not address
whether the court’s balancing of the § 3553(a) factors was suffi-
cient.
USCA11 Case: 21-10402      Date Filed: 01/18/2022   Page: 6 of 6




6                    Opinion of the Court              21-10402

       For the aforementioned reasons, we affirm the district
court’s order denying Lawson’s motion for compassionate release
under 18 U.S.C. § 3582(c)(1)(A).
      AFFIRMED.